IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 491 MAL 2020
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
TONEY DEBERRY,                        :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 492 MAL 2020
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
TONEY DEBERRY,                        :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 493 MAL 2020
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
TONEY DEBERRY,                        :
                                      :
                   Petitioner         :


                                 ORDER



PER CURIAM
     AND NOW, this 1st day of March, 2021, the Petition for Allowance of Appeal is

DENIED.




              [491 MAL 2020, 492 MAL 2020 and 493 MAL 2020] - 2